722 F.2d 715
14 Fed. R. Evid. Serv. 1492
UNITED STATES of America, Plaintiff-Appellee,v.Nathaniel Pierre YORK, Defendant-Appellant.
No. 83-3277Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Jan. 12, 1984.

Thomas S. Keith, Asst. Federal Public Defender, Pensacola, Fla., for defendant-appellant.
Stephen P. Preisser, Pensacola, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Florida.
Before HATCHETT, ANDERSON and CLARK, Circuit Judges.
PER CURIAM:


1
The only issue presented in this case is whether the district court erred when it refused to make an advance ruling on appellant's request that the government not be permitted to crossexamine him with regard to his involvement in another incident shortly after commission of the charged offense.


2
Neither the Eleventh Circuit nor the former Fifth Circuit has directly ruled on this issue.  We choose to follow the Eighth and Ninth Circuits which have held that the decision regarding an advance ruling on the admissibility of impeachment evidence is addressed to the sound discretion of the trial court.   United States v. Rivers, 693 F.2d 52 (8th Cir.1982);  United States v. Tercero, 640 F.2d 190 (9th Cir.1980).  We find no abuse of discretion in this case.


3
Accordingly, the district court judgment is affirmed.


4
AFFIRMED.